COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-12-00314-CV

OLUSEGUN ASEKUN                                                    APPELLANT

                                       V.

MONARCH DENTAL MANSFIELD                                            APPELLEE


                                    ----------

          FROM COUNTY COURT AT LAW NO. 2 OF TARRANT COUNTY

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------


      On February 6, 2013, the parties filed an “Agreed Motion To Vacate

Appellate Proceedings And To Remand Cause To Trial Court For Dismissal With

Prejudice.” In the motion, the parties stated that they had reached a settlement

agreement of all matters in controversy. The parties asked this court to grant

their agreed motion and remand the case to the trial court to enter an order in

accordance with the parties’ settlement agreement.


      1
      See Tex. R. App. P. 47.4.
      On February 26, 2013, we granted in part the parties’ “Agreed Motion To

Vacate Appellate Proceedings And To Remand Cause To Trial Court For

Dismissal With Prejudice” and stated that the appeal would be automatically

reinstated on April 1, 2013, but could be dismissed if no party filed a motion

asking that the appeal continue. More than ten days have elapsed since the

appeal was reinstated, and no motion has been filed.

      Pursuant to our February 26, 2013 abatement order, we therefore dismiss

the appeal. See Tex. R. App. P. 43.2(f); see also Waldo v. Muhs, No. 02-05-

00126-CV, 2006 WL 349707, at *1 (Tex. App.—Fort Worth Feb. 16, 2006, no

pet.) (mem. op.) (dismissing appeal after parties failed to file any motions

following mediation that resolved all issues in appeal).


                                             PER CURIAM

PANEL: WALKER, GARDNER, and MCCOY, JJ.

DELIVERED: April 18, 2013